Casey, J.
Appeal from an order of the Family Court of Broome County (Esworthy, J.), entered January 8, 1990, which dismissed petitioner’s application, in a proceeding pursuant to Family Court Act article 4, to direct respondent to pay for support of the parties’ children.
The record establishes that the child support award herein *857was made in compliance with the requirements of the Child Support Standards Act (see, Family Ct Act § 413, as amended by L 1989, ch 567), and the factual findings upon which the award is based are supported by the evidence. The order must, therefore, be affirmed.
Order affirmed, without costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.